        Case 3:20-cv-06018-MMC Document 55 Filed 01/21/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2                                    SAN FRANCISCO DIVISION
 3
     CALIFORNIA TRIBAL FAMILIES COALITION,                     Case No. 3:20-cv-6018-MMC
 4   YUROK TRIBE, CHEROKEE NATION, FACING
     FOSTER CARE IN ALASKA, ARK OF
 5   FREEDOM ALLIANCE, RUTH ELLIS CENTER,
     and TRUE COLORS, INC.,
 6
                    Plaintiffs,
 7
                         v.
 8
     ALEX AZAR, in his official capacity as Secretary of
 9   Health and Human Services, LYNN A. JOHNSON,
     in her official capacity as Assistant Secretary for the
10   Administration for Children and Families, U.S.
11   DEPARTMENT OF HEALTH AND HUMAN
     SERVICES, and ADMINISTRATION FOR
12   CHILDREN AND FAMILIES,

13                  Defendants.

14                                [PROPOSED] SCHEDULING ORDER
15          The Court having considered the Parties’ submission, hereby GRANTS the Parties’
16
     stipulation to extend the deadlines provided by the Court’s November 16, 2020 Scheduling Order.
17
     IT IS HEREBY ORDERED that:
18
                x   Plaintiffs’ motion for summary judgment is due February 15, 2021.
19

20              x   Defendants’ combined opposition to Plaintiffs’ motion and cross-motion for
                    summary judgment is due March 15, 2021.
21
                x   Plaintiffs’ combined reply in support of their motion and opposition to Defendants’
22                  cross-motion is due March 29, 2021.
23              x   Defendants’ reply in support of their motion is due April 12, 2021.
24

25   Dated: _______________________
             January 21, 2021                                    ______________________________
                                                                 The Honorable Maxine M. Chesney
26                                                               United States District Judge

27

28
